Citation Nr: 1517995	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDING OF FACT

The appellant's father did not have active military service in the U.S. Armed Forces, or as a member of the Philippine Scouts or the Philippine Commonwealth Army, including service in the guerrillas. 


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.57, 3.40, 3.41, 3.203 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines VA's duties to notify and assist claimants.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  The appellant was notified in April 2012 and August 2012 letters that veteran status must be established as a basic condition of eligibility for VA benefits, and that such status has not been shown for his father.  These letters were followed by subsequent readjudication of the case in a July 2013 statement of the case.  The record also shows that VA attempted to verify any active service of the appellant's father by contacting the National Personnel Records Center (NPRC) in April 2012.  The NPRC responded that there were no records of such service.  The appellant has not submitted any documents verifying his father's service.  In the alternative, even if the decedent had qualifying service, the appellant would still not be entitled to benefits as a surviving child as he is over the age of 23 and has not alleged or shown that he was a helpless child by the age of 18.  See 38 C.F.R. § 101(4)(A); 38 C.F.R. § 3.57 (2014).  Thus, as veteran status or qualifying Philippine service is not established, and as the appellant would not qualify for benefits as a survivor of the decedent in any event, further notice or assistance is unwarranted, as the claim must be denied as a matter of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 38 C.F.R. § 3.159(d).  


II. Analysis

Entitlement to VA benefits, including dependency and indemnity compensation (DIC) benefits, accrued benefits, and non-service connected (NSC) death pension benefits for certain eligible survivors of a decedent, is generally conditioned on "veteran" status with respect to the individual on whose alleged service such benefits are claimed.  See 38 U.S.C.A. §§ 101, 1310, 1311, 1312, 1318, 1541, 5121 (West 2014); 38 C.F.R. § 3.1, 3.3, 3.5, 3.1000 (2014); see also 38 U.S.C.A. § 101(3) and (4); 38 U.S.C.A. §§ 3.50, 3.57 (2014).  The term "veteran" is defined as "a person who served in the active military, naval, or air service," and who was discharged from such service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 38 C.F.R. § 3.6 (defining active service).  

In addition, eligibility for certain VA benefits, including DIC benefits, may be established based on the decedent's service in the Regular Philippine Scouts or the Commonwealth Army of the Philippines, including guerilla service, as defined by VA law.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  

The Board finds that the decedent was not a "veteran," as defined above, and did not have qualifying Philippine service, as proof of such service is not of record.  In this regard, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The claims file does not contain a DD Form 214, Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1) with respect to the decedent's alleged military service.  It also does not include a certification of guerrilla service by a service department.  See 38 C.F.R. § 3.40(d).  The appellant has not submitted any proof of qualifying service, including with respect to any alleged Philippine service. 

Moreover, in a May 2012 VA Form 21-3101, the NPRC responded to a VA request for information that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  This form also reflects that the decedent's name was not in the Reconstructed Recognized Guerrilla Roster maintained by the Manila RO.  Service department findings are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  If the appellant believes there is a reason to dispute such findings, the proper course is to pursue the disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Accordingly, qualifying service on the part of the decedent as a veteran of the U.S. Armed Forces or with respect to Philippine service is not established.  See 38 U.S.C.A. § 101, 107; 38 C.F.R. § 3.6, 3.40, 3.41, 3.203.  Therefore, the threshold requirement for basic eligibility for VA benefits is not satisfied.  

Finally, even if the appellant's father had qualifying service, the evidence shows that the appellant does not meet the basic eligibility requirements for VA survivor benefits as a child of the appellant, since the appellant is over the age of 23 and is not shown to have been permanently incapable of self-support by the time he was 18 years old.  See 38 C.F.R. § 101(4); 38 C.F.R. § 3.57.  

As the claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to basic eligibility for VA benefits is denied. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


